Citation Nr: 1341469	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  06-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee (claimed as residuals of a gunshot wound).

2.  Entitlement to an initial rating greater than 30 percent for instability of the left knee (claimed as residuals of a gunshot wound).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971.

This matter initially came before the Board of Appeals (Board) on appeal from a
December 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg, Florida which granted service connection for degenerative joint disease of the left knee and assigned an initial 10 percent rating, effective June 27, 2005.  The Veteran appealed the initial rating assigned.

In September 2010 the Board remanded this case to the RO, via the Appeals
Management Center (AMC), for additional development and consideration of the claim.  Thereafter, by March 2011 rating decision the AMC assigned a separate 30 percent rating for associated left knee instability, effective from October 18, 2010. The Veteran has indicated disagreement with this rating as well as the aforementioned 10 percent rating.  Thus this appeal continues.  See AB v Brown, 6 Vet App 35, 39 (1993).

In July 2011, the Board again remanded this appeal to the RO via the AMC, for additional development and consideration.  Such development was accomplished.  However, the appeal was remanded once again in April 2013.  

Unfortunately, for reasons discussed below, this appeal must again be remanded to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO, via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay to the Veteran s appeal, however a review of the record reveals that additional development is required regarding the claims on appeal.

In the April 2013 remand, the Board instructed that the RO/AMC to obtain additional VA outpatient treatment records and in-service clinical treatment records from the St. Albans Naval Hospital.  Then, the Veteran was to be afforded a VA examination to determine the severity of his service-connected residuals of gunshot wound to the left thigh degenerative joint disease and instability of the left knee, with discussion of identification of all joints affected by the Veteran's injury as well as all muscle groups involved.  Upon completion of the requested development and any additional development deemed appropriate, the RO/AMC was then to readjudicate the issues on appeal with consideration of all  applicable laws, regulations, and theories of entitlement, as well as any evidence received since the June 2012 Supplemental Statement of the Case.  The RO/AMC was also asked to address all relevant diagnostic criteria, including those which pertain to gunshot wounds and muscle disabilities.  If any benefit sought on appeal remained denied, the appellant and his representative were to be provided with a Supplemental Statement of the Case with notice of any diagnostic codes not previously considered by the RO/AMC.

The Board's review of the electronic claims file reveals that the RO/AMC completed most of the requested development.  However, as noted by the Veteran's representative in the October 2013 informal hearing presentation, there are no adjudicative documents associated with the VBMS claims file or Virtual VA subsequent to the Board's remand order.  The Veteran's representative at the local level did submit an October 2013 Expedited Processing Waiver, indicating that the representative had in fact in fact received a Supplemental Statement of the Case, but did not have any additional evidence in response.  Regardless, it appears that the RO/AMC did not formally issue the Supplemental Statement of the Case or associate it with the VBMS claims file or Virtual VA file.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

Given the foregoing, the case must again be remanded for readjudication of the claims.

Accordingly, the case is REMANDED for the following action:

The RO/AMC is to readjudicate the issues on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the June 2012 Supplemental Statement of the Case.  The RO/AMC's readjudication should reflect
consideration of all potentially relevant diagnostic criteria, including those which pertain to GUNSHOT WOUNDS AND MUSCLE INJURIES.  

If any benefit sought on appeal remains denied the appellant and his representative should be provided with a Supplemental Statement of the Case.  This Supplemental Statement of the Case should provide notice of any diagnostic codes not previously considered by the RO/AMC.  An appropriate period of time should be allowed for response.  (At present, no recent readjudication in the form of a Supplemental Statement of the Case or rating decision was placed with the VBMS claims file or Virtual VA file after the Board's April 2013 remand).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

